Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application JP 2019-075115 filed on 04/10/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 05/17/2022. 
Claims 1-20 are pending for examination.
Regarding the rejection of claims 1-20 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Applicant respectfully submits that neither Chang nor Nakamura, either alone or in combination, fail to disclose or make obvious each and every feature of amended independent claims 1 and 12. Specifically, Applicant respectfully submits that the cited prior art references, either alone or in combination, fail to expressly or inherently disclose or make obvious the features of amended independent claims 1 and 12 regarding the first automated driving mode is based on a first driver condition and a first vehicle condition and the second automated driving mode is based on a second driver condition and a second vehicle condition, the second vehicle condition is a stricter vehicle condition than the first vehicle condition such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied”, (Remarks, page 9)
Regarding point a, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.

“Nakamura fails to disclose whatsoever that the driving support of the third degree (second automatic driving mode) is based on a driving operation element by an occupant and a second vehicle condition which is a stricter vehicle condition than the driving support of the second degree (first automatic driving mode) such that when the driving support of the third degree is satisfied, the driving support of the second degree is satisfied.
Accordingly, Nakamura fails to disclose, suggest or fairly teach that the first automated driving mode is based on a first driver condition and a first vehicle condition and the second automated driving mode is based on a second driver condition and a second vehicle condition, the second vehicle condition is a stricter vehicle condition than the first vehicle condition such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied, as recited in independent claim 1 and 12”, (Remarks, page 11)
Regarding point b, the claim limitations, as amended, fail to recite “that the driving support of the third degree (second automatic driving mode) is based on a driving operation element by an occupant”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the driving support of the third degree (second automatic driving mode) is based on a driving operation element by an occupant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, independent claims 1 and 12 merely recite “a first driver condition and... a second driver condition”, where the claims do no specify that the driver condition is “based on a driving operation element by an occupant”.
Further, Nakamura teaches, at least in part, “the first automated driving mode is based on a first driver condition and a first vehicle condition and the second automated driving mode is based on a second driver condition and a second vehicle condition, the second vehicle condition is a stricter vehicle condition than the first vehicle condition such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied”. Nakamura teaches the vehicle control system switches the vehicle to one of a plurality of automatic driving modes including a second automatic driving mode based on the driver’s line of sight within a second angle range, i.e. the first automated driving mode is based on a first driver condition (Nakamura, see at least FIG. 15; FIG. 19: (S110), (S112), (S118), (S120), (S122); Abstract). Nakamura further teaches the vehicle control system switches the vehicle to one of a plurality of automatic driving modes including a first automatic driving mode based on the driver’s line of sight within a first angle range, i.e. the second automated driving mode is based on a second driver condition, (Nakamura see at least FIG. 15; FIG. 19: (S110), (S112), (S118), (S120), (S122); Abstract), wherein the first angle range is narrower, i.e. stricter than the second angle range (Nakamura, see at least FIG. 15, Abstract). Therefore Nakamura teaches the claim limitations, in part. 
Regarding the amended limitations, a new grounds of rejection in view of Kuenzner (US 2021/0237762 A1) is outlined below, necessitated by applicant’s amendment.

“In view of the foregoing, the Applicant respectfully submits that the cited references fail to disclose or make obvious the claimed features of independent claims 1 and 12. As such, the Applicant respectfully submits that independent claims 1 and 12 can no longer be rejected as obvious in view of Chang and Nakamura, either alone or in combination. Therefore, the Applicant respectfully requests that the rejections be withdrawn and independent claims 1 and 12, and all claims that depend thereon, be held in condition for allowance”, (Remarks, page 11)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claims 1 and 12, the rejection of dependent claims under 35 U.S.C. §103 is maintained.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2019/046204 A1) in view of Nakamura et al. (US 2018/0348758 A1) and Kuenzner (US 2021/0237762 A1), henceforth known as Chang, Nakamura, and Kuenzner, respectively.
Chang and Nakamura were first cited in a previous Office Action.

Regarding claim 1, Chang discloses:
A vehicle control system mounted on a vehicle, comprising a controller which is configured to execute automated driving control of the vehicle, wherein, the controller is further configured to:
(Chang, 
See at least FIG. 1; FIG. 2; ¶[069]; ¶[077]; ¶[078]: ...a typical activity of an AV 100 is to safely and reliably drive autonomously... AV system 120...; ¶[082]: ...the mixed-mode controller 201 may be installed on a combination of the AV system (in particular on the AV itself);
Where AV 100 (A vehicle control system mounted on a vehicle) includes the mixed mode controller (comprising a controller) that determines which driving modes are available/allowed, i.e. allows autonomous driving (which is configured to execute automated driving control of the vehicle))
 
select a first or second automated driving mode as an operation mode for executing the automated driving control [...]; and 
(Chang, 
See at least FIG. 4; ¶[088]: The mixed-mode controller may… select… the AV system's driving mode; ¶[090]: ...permissive autonomous 401… imposed autonomous 403; 
Where the permissive autonomous mode is a first automated driving mode and the imposed autonomous mode is a second automated driving mode (select a first or second automated driving mode as an operation mode for executing the automated driving control [...]))

during the execution of the automated driving control, execute override conciliation processing to conciliate an override request from a driver of the vehicle, wherein, in the override conciliation processing, the controller is configured to: 
(Chang, 
See at least FIG. 4; ¶[090]; ¶[092]: the mixed-mode controller may cause transitions 408… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system… an occupant may initially ride the AV system in a fully autonomous driving mode, but due to one or more reasons… he may want to request the AV system to switch to a… manual driving mode; ¶[0117]: the mixed-mode controller may evaluate if… an occupant has special permission to override a driving mode;
Where the mixed mode controller may transition from the autonomous driving mode to the manual driving mode, i.e. override the autonomous mode (during the execution of the automated driving control, execute override conciliation processing), based on a user request (to conciliate an override request from a driver of the vehicle))

determine which of the first and second automated driving mode is selected; and 
(Chang, 
See at least FIG. 4; ¶[043]; ¶[081]: the AV system with mixed-mode driving capabilities may permit or require a transition of its driving mode from one to another; ¶[0106]: the mode transition analyzer 530 may evaluate the feasibility or desirability or necessity of mode transition and may determine the mode to which the AV system 510 should transition;
Where the mixed mode controller determines allowed transitions between driving modes, which requires the controller to determine which mode the AV is currently operating under (determine which of the first and second automated driving mode is selected), and evaluates the feasibility, desirability, or necessity of a mode transition)

when it is determined that the second automated driving mode is selected, make it more difficult to accept the override request than a case where it is determined that the first automated driving mode is selected. 
(Chang, 
See at least FIG. 4; ¶[0117]; ¶[092]: the mixed-mode controller may cause transitions 408 between the permissive autonomous mode 401… and the permissive manual mode 402… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant; ¶[096]: FIG. 4 shows that the permissive autonomous mode 401 can transition to permissive manual mode 402; ¶[0118]: ...the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403;
When the mixed mode controller selects the imposed autonomous mode 403 (when it is determined that the second automated driving mode is selected) the occupant is unable to override the autonomous mode for safety reasons (make it more difficult to accept the override request) as opposed to when the AV is in the permissive autonomous mode 401 (the first driving mode) where the mixed mode controller allows the AV to transition to a manual mode based on a driver request, i.e. an override (easier to override than the second driving mode, imposed autonomous)).

Chang fails to explicitly disclose the first automated driving mode is based on a first driver condition and a first vehicle condition and the second automated driving mode is based on a second driver condition and a second vehicle condition, the second driver condition is a stricter condition than the first driver condition such that when the second driver condition is satisfied, the first driver condition is satisfied, and the second vehicle condition is a stricter vehicle condition than the first vehicle condition such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied, as a whole.

However, in the same field of endeavor, Nakamura teaches:
the first automated driving mode is based on a first driver condition [and a first vehicle condition] and the second automated driving mode is based on a second driver condition [and a second vehicle condition], 
(Nakamura, 
See at least FIG. 15; FIG. 19: (S110), (S112), (S118), (S120), (S122); Abstract: A vehicle control system includes... a switching control unit configured to switch an automatic driving mode executed by an automatic driving control unit to one of a plurality of automatic driving modes including a first automatic driving mode and a second automatic driving mode. The switching control unit sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a first angle range as a condition for executing the first automatic driving mode, and sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a second angle range wider than the first angle range as a condition for executing the second automatic driving mode;
Where the vehicle control system switches the vehicle to one of a plurality of automatic driving modes including a second automatic driving mode (the first automated driving mode) based on the driver’s line of sight within a second angle range (is based on a first driver condition [...]) and a first automatic driving mode (and the second automated driving mode) based on the driver’s line of sight within a first angle range (is based on a second driver condition [...]))

the second driver condition is a stricter condition than the first driver condition such that when the second driver condition is satisfied, the first driver condition is satisfied
(Nakamura, 
See at least FIG. 15; FIG. 19: (S110), (S112), (S118), (S120), (S122); ¶[0017]: the switching control unit sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a first angle range based on a certain direction as a condition for executing the first automatic driving mode among the plurality of automatic driving modes, and sets a condition in which the operation of the driving operation element is not detected and the direction of the face or the line of sight of the occupant is within a second angle range wider than the first angle range as a condition for executing the second automatic driving mode among the plurality of automatic driving modes;
Where the second angle is wider than the first angle (the second driver condition is a stricter condition than the first driver condition), such that the first angle falls within the second angle, i.e. when the second driver condition of the first angle is satisfied (such that when the second driver condition is satisfied,), the first driver condition of the wider second angle is satisfied (the first driver condition is satisfied)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang with the features of a first and second automated driving mode based on first and second driver conditions of Nakamura because “...since switching is performed from the second automatic driving mode to the first automatic driving mode when an arousal degree of the occupant is greater than or equal to a threshold value, it is possible to prevent switching to an automatic driving mode in which there are more tasks in a situation in which the occupant is not fully awake” (Nakamura, ¶[0020]). That is, because the first automated driving mode of Nakamura, equivalent to the second automated driving mode of the instant application, requires a stricter first angle band of the driver’s line of sight, it can be assured that the driver is fully awake and able to handle the first automatic driving mode, improving safety. 

The combination of Chang and Nakamura fails to explicitly teach the first automated driving mode is based on a first vehicle condition, the second automated driving mode is based on a second vehicle condition, and the second vehicle condition is a stricter vehicle condition than the first vehicle condition such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied, the limitations bolded for emphasis. 
However, in the same field of endeavor, Kuenzner teaches:
[the first automated driving mode is based on a first driver condition] and a first vehicle condition [and the second automated driving mode is based on a second driver condition] and a second vehicle condition, 
(Kuenzner,
See at least FIG. 2a-2b: (11), (12), (14); Abstract: first driving function is available for activation in a first admissibility range defined by a lower and/or upper limit for a driving parameter; ¶[0002]: partly automated driving (TAF)... wherein the driver must continuously monitor, highly automated driving (HAF)... without the driver having to continuously monitor; ¶[0074]: tachometer scale marks the range 11 (here: from 60 km/h to 130 km/h) for the driving speed (the range is marked in dark in the Figure) in which the activation of the driving function HAF is possible; ¶[0075]: Also marked on the tachometer scale 9 is the speed range 12 in which the driving function TAF can be activated; ¶[0081]: pictogram 14 HAF activated;
Where the vehicle drives in a partly automated driving mode TAF ([the first automated driving mode]), which requires the driver to continuously monitor ([is based on a first driver condition]) and the vehicle to travel in a speed range 12 shown in FIG. 2a-2b (and a first vehicle condition) and where the vehicle drives in a highly automated driving mode HAF ([and the second automated driving mode]), which does not require the driver to continuously monitor ([is based on a second driver condition]) and requires the vehicle to travel in a speed range 11 shown in FIG. 2a-2b (and a second vehicle condition))

and the second vehicle condition is a stricter vehicle condition than the first vehicle condition such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied
(Kuenzner,
See at least FIG. 2a-2b: (11), (12), (14); ¶[0002]; ¶[0074]: tachometer scale marks the range 11 (here: from 60 km/h to 130 km/h) for the driving speed (the range is marked in dark in the Figure) in which the activation of the driving function HAF is possible; ¶[0075]: Also marked on the tachometer scale 9 is the speed range 12 in which the driving function TAF can be activated. The range 12 comprises the range 11 for the driving function HAF and a speed range adjoining it from above and from below; ¶[0081];
Where the speed range 11 for the highly automated driving mode HAF is a narrower speed range than the speed range 12 for the partly automated driving mode TAF (and the second vehicle condition is a stricter vehicle condition than the first vehicle condition) such that speed range 11 for highly automated HAF driving falls within speed range 12 for partly automated TAF driving (such that when the second vehicle condition is satisfied, the first vehicle condition is satisfied)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang and Nakamura with the features taught by Kuenzner because “The activation of highly automated driving is normally limited to a specific speed range for the current driving speed... The driver is possibly not aware of the speed limits for such driving functions... This results in one or more unnecessary, unsuccessful control operations on the part of the driver to activate the HAF function, wherein the failed attempts may cause the driver to become frustrated” (Kuenzner, ¶[0007]-¶[0008]) and the features taught by Kuenzner “...specify a control concept for a driving system in which driver comfort is improved when activating a driving function for automated driving; this control concept could secondly also be transferred to convenient deactivation of the driving function for automated driving” (Kuenzner, ¶[0010]). That is, the feature of Kuenzner improves driver comfort when transferring between automated modes.


	Regarding claim 2, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 1. Chang further discloses:
wherein, the controller is further configured to execute invalidation processing to invalidate the override request when it is determined in the override conciliation processing that the second automated driving mode is selected.
(Chang, 
See at least FIG. 4; ¶[0117]; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant; ¶[0118]: the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403;
Where the mixed mode controller (wherein, the controller) refuses to permit the occupant to control the AV system (is further configured to execute invalidation processing to invalidate the override request) when the imposed autonomous mode 403 is selected (when it is determined in the override conciliation processing that the second automated driving mode is selected)).

	
	Regarding claim 5, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 2. Chang further discloses:
wherein, in the invalidation processing, the controller is further configured to prohibit the override request from being processed in the controller. 
(Chang,
See at least FIG. 4; ¶[0117]; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant; ¶[0118]: the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403;
Where when the imposed autonomous mode 403 is selected (wherein, in the invalidation processing), the mixed mode controller (the controller) refuses to permit the occupant to control the AV system, i.e. prohibits the override request from being processed in the controller (is further configured to prohibit the override request from being processed in the controller)).


	Regarding claim 7, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 2. Chang further discloses: 
wherein, in the invalidation processing, the controller is further configured to prohibit a switch of the operation modes based on the override request. 
(Chang, 
See at least FIG. 4; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant;
Where when the mixed mode controller selects the imposed autonomous mode 403, i.e. during the invalidation processing (wherein, in the invalidation processing), the occupant is unable to override the autonomous mode in order to switch to a manual mode (the controller is further configured to prohibit a switch of the operation modes based on the override request)).


	Regarding claim 8, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 1. Chang further discloses:
wherein, in the override conciliation processing, the controller is further configured to accept the override request when it is determined in the override conciliation processing that the first automated driving mode is selected.
(Chang, 
See at least FIG. 4; ¶[092]: the mixed-mode controller may cause transitions 408 between the permissive autonomous mode 401… and the permissive manual mode 402… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system; ¶[096]: FIG. 4 shows that the permissive autonomous mode 401 can transition to permissive manual mode 402; ¶[0117]: the mixed-mode controller may evaluate… if an occupant has special permission to override a driving mode or to request a driving mode;
Where when the AV is in the permissive autonomous mode 401 (wherein, in the override conciliation processing, ... when it is determined in the override conciliation processing that the first automated driving mode is selected), the mixed mode controller (the controller) allows the AV to transition to a manual mode based on a driver request, i.e. an override (is further configured to accept the override request)).


	Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, and Kuenzner as applied to claim 2, above, and in further view of Stark et al. (US 2019/0092341 A1), henceforth known as Stark. 
	Stark was first cited in a previous Office Action. 
	
	Regarding claim 3, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 2. The combination of Chang, Nakamura, and Kuenzner fails to explicitly teach the limitations of claim 3 as a whole.

However, in the same field of endeavor, Stark teaches:
further comprising a detection device which is configured to detect the override request,
(Stark, 
See at least FIG. 1; ¶[0016]: a driver may switch between modes, for instance from autonomous to manual, by providing input at an input device, such as a steering wheel, brake pedal, accelerator pedal, buttons, etc. The vehicle's control computing devices may then transition control of deceleration, acceleration, and steering to the driver;
Where a driver provides input to an input device (further comprising a detection device) to transition, i.e. override the autonomous driving mode to a manual driving mode (which is configured to detect the override request))

wherein, in the invalidation processing, the controller is further configured to inhibit the override request from being input into the detection device. 
(Stark, 
See at least ¶[0023]: the vehicle may have one or more control computing devices; ¶[0051]: In a second autonomous driving mode… both the actuators and control computing devices are configured via the configuration instruction to limit the impact of human inputs and transitions to the manual driving mode in order to guarantee the safety of passengers and vehicle 100; ¶[0052]: the second autonomous driving mode may include a plurality of different sub-modes or configurations… This configuration may also utilize a partition to prevent passengers from reaching manual controls (steering wheel, brake pedal, acceleration pedal, etc.);
Where, while in the second autonomous driving mode, i.e. in the invalidation processing (wherein, in the invalidation processing), the control computing devices (the controller) utilizes a partition to prevent the passengers from operating the manual controls/input devices (is further configured to inhibit the override request from being input into the detection device)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Kuenzner with the feature of inhibiting an override request from being input into the detection device of Stark because “The features described herein provide for safe and effective transitions between different autonomous driving modes and between different autonomous driving modes and a manual driving mode” (Stark, ¶[0022]). Specifically, “the vehicle's computing devices may be configured to prevent “accidental engages” or “accidental disengages” of the autonomous driving modes” (Stark, ¶[0021]).


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, and Kuenzner, as applied to claim 2, above, and in further view of Lauffer et al. (US 2017/0227959 A1), henceforth known as Lauffer. 
	Lauffer was first cited in a previous Office Action. 
	
	Regarding claim 4, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 2. The combination of Chang, Nakamura, and Kuenzner fails to explicitly teach the limitations of claim 4 as a whole.

However, in the same field of endeavor, Lauffer teaches:
wherein, in the invalidation processing, the controller is further configured to block the override request from being transmitted to a vehicle device as a target of the override request. 
(Lauffer, 
See at least FIG. 1; FIG. 5; FIG. 7; ¶[0013]; ¶[0026]: FIG. 5 illustrates operation of the vehicle 101 in the fully autonomous mode… Here, regardless of the human operator input, the vehicle response curve 525 tracks only the virtual operator curve 515. For example, if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515;
Where while in the fully autonomous mode, i.e. during the invalidation processing (wherein, in the invalidation processing), the computing device 105 (the controller), ignores human operator inputs, such that the human operator inputs are not transmitted to subsystems 107, i.e. the override requests are blocked from the targeted vehicle device (is further configured to block the override request from being transmitted to a vehicle device as a target of the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Kuenzner with the feature of blocking the override request from being transmitted to a vehicle device of Lauffer because “The computing device 105 may use the human operator data to determine whether the human operator is aware and able to operate the vehicle 101, e.g., systems and methods are known to determine whether a person is awake or asleep, drunk or sober, a blood alcohol level, etc.” (Lauffer, ¶[0029]) and “if the human operator data 115 indicate that the human operator is asleep, the computing device 105 may operate in the fully autonomous mode” (Lauffer, ¶[0030]) where the fully autonomous mode allows a human operator to rest, without worrying about unintended operator inputs such as kicking a gas pedal while asleep (Lauffer, ¶[0026]). 


	Claims 6, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, and Kuenzner as applied to claims 1, 2, and 12, above, and in further view of Hatano (US 2017/0240186 A1), henceforth known as Hatano. 
	Hatano was first cited in a previous Office Action. 
	
	Regarding claim 6, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 2. The combination of Chang, Nakamura, and Kuenzner fails to explicitly teach the limitations of claim 6 as a whole. 

However, in the same field of endeavor, Hatano teaches: 
wherein, in the invalidation processing, the controller is further configured to prohibit a current traveling plan of the vehicle from being modified based on the override request. 
(Hatano, 
See at least FIG. 1: (100); FIG. 2: (100); FIG. 11; ¶[0007]: there is provided a vehicle control system (1) including an action plan generating unit (116) that generates an action plan of a vehicle to a destination such that the vehicle travels along a route to the destination; ¶[0051]: the vehicle control device 100; ¶[0080]: In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M, control is performed to restrain shifting (handover) from automated driving to manual driving… The restraint control unit 134 also restrains the handover control unit 132 from performing shifting from the automated driving mode to the manual driving mode if the estimated path contradicts the generated action plan;
Where during automated driving, i.e. the invalidation processing (in the invalidation processing), the vehicle control device 100 (the controller) prevents the occupant of vehicle M from contradicting the generated action plan (is further configured to prohibit a current traveling plan of the vehicle from being modified based on the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Kuenzner with the feature of prohibiting a current traveling plan of the vehicle from being modified based on an override request of Hatano “In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M” (Hatano, ¶[0080]). 

	Regarding claim 10, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 1. The combination of Chang, Nakamura, and Kuenzner fails to explicitly teach the limitations of claim 10 as a whole.

However, in the same field of endeavor, Hatano teaches:
wherein the controller is further configured to: 
(Hatano, 
See at least FIG. 1: (100); FIG. 2: (200); ¶[0051]: “...The vehicle control device 100” 
Where the vehicle includes vehicle control device 100 (the controller))

during the execution of the automated driving control, determine whether or not a cancel condition for canceling an execution of an invalidation processing to invalidate the override request is satisfied; and
(Hatano, 
See at least FIG. 9; FIG. 11: (S100), (S106); ¶[0089]: If the estimated deviation exceeds the upper-limit threshold when the steering angle becomes equal to 82, the restraint is cancelled at that time point; ¶[0097]: In the example of FIG. 11, the switching control unit 130 stands by until an operation performed by the occupant of the vehicle M is accepted during automated driving (step S100);
Where during automated driving in step S100 of FIG. 11 (during the execution of the automated driving control) if the estimated deviation exceeds a threshold, the restraint is cancelled (determine whether or not a cancel condition for canceling an execution of an invalidation processing to invalidate the override request is satisfied))

when it is determined that the cancel condition is satisfied, cancel the execution of the invalidation processing on a vehicle device belonging to a range of device type where the cancel condition is satisfied.
(Hatano, 
See at least FIG. 9; FIG. 11: (S106), (S118); ¶[0052]: a driving mode (manual driving mode) in which acceleration/deceleration of the vehicle M is controlled on the basis of operations of the operation devices such as the accelerator pedal 70 and the brake pedal 72 and in which steering is controlled on the basis of an operation of the operation device such as the steering wheel 74; ¶[0089]: If the estimated deviation exceeds the upper-limit threshold when the steering angle becomes equal to 82, the restraint is cancelled at that time point, switching from the automated driving mode to the manual driving mode is performed;
Where steps S106 and S118 of FIG. 11 determines if the occupant operation results in a deviation greater than an upper-limit threshold and if the occupant operation results in a deviation greater than an upper-limit threshold (when it is determined that the cancel condition is satisfied), the vehicle cancels the restraint control (cancel the execution of the invalidation processing) and switches to a manual driving mode in which the occupant controls the vehicle M through operation devices, i.e. a range of device type (on a vehicle device belonging to a range of device type where the cancel condition is satisfied)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Kuenzner with the feature of canceling the execution of the invalidation processing based on satisfying a cancel condition of Hatano because “There may be cases where restraint control is not desirable even if the estimated path contradicts the action plan depending on the traveling situation of the vehicle M” (Hatano, ¶[0081]). 


	Regarding claim 11, Chang, Nakamura, Kuenzner, and Hatano teach the vehicle control system according to claim 10. Hatano teaches the cancellation of the execution of the invalidation processing on a vehicle device belonging to a range of device type where the exception condition is satisfied, as outlined above. Chang further discloses: 
wherein the controller is further configured to: 
(Chang, 
See at least FIG. 1; ¶[082]: “...the mixed-mode controller”;
Where the vehicle includes the mixed-mode controller (the controller))

during the execution of the automated driving control, determine whether or not an exception condition for rejecting the cancellation of the execution of the invalidation processing is satisfied; and 
(Chang, 
See at least FIG. 4; ¶[019]: determining the next driving mode may comprise validating a license to manually drive a vehicle; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[0117]: the mixed-mode controller may evaluate… if an occupant has special permission to override a driving mode or to request a driving mode…, or if an occupant should be restricted to certain modes (e.g., an occupant without a valid driver license may not be allowed to manually drive the AV);
Where the imposed autonomous mode 403 is an automated driving control (during the execution of the automated driving control) and where the mixed mode controller determines if an occupant does not have a valid license, i.e. an exception condition (determine whether or not an exception condition for rejecting the cancellation of the execution of the invalidation processing is satisfied))

when it is determined that the exception condition is satisfied, reject [the cancellation of the execution of the invalidation processing on a vehicle…].
(Chang, 
See at least FIG. 4; ¶[094]: when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant; ¶[0117]: the mixed-mode controller may evaluate… if an occupant should be restricted to certain modes (e.g., an occupant without a valid driver license may not be allowed to manually drive the AV); ¶[0118]: the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403;
If the occupant does not have a valid driver’s license, i.e. the exception condition is satisfied (when it is determined that the exception condition is satisfied), the mixed mode controller does not allow the occupant to switch to a manual driving mode (reject [the cancellation of the execution of the invalidation processing on a vehicle…])).


	Regarding claim 19, the claim limitations recite a method having limitations similar to those of claim 10 and is therefore rejected on the same basis, as outlined above.
	

	Regarding claim 20, the claim limitations recite a method having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above.


	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, and Kuenzner as applied to claims 1 and 12, above, and in further view of Kato et al. (US 2006/0235615 A1), henceforth known as Kato. 
	Kato was first cited in IDS filed 04/06/2020.
	
	Regarding claim 9, Chang, Nakamura, and Kuenzner teach the vehicle control system according to claim 1. The combination of Chang, Nakamura, and Kuenzner fails to explicitly teach the limitations of claim 9 as a whole. 

However in the same field of endeavor, Kato teaches:
wherein the controller is further configured to execute alarm control for an occupant of the vehicle during the execution of the automated driving control,
(Kato, 
See at least FIG. 1; FIG. 3; ¶[0031]: a controller 1; ¶[0040]: the driving support information is provided for the driver only when the vehicle condition is equal to or above a certain risk level;
Where a controller 1 (wherein the controller) provides driving support information to the driver (is further configured to execute alarm control for an occupant of the vehicle) when the vehicle condition is equal to or above a risk level during automated driving, see FIG. 3 (during the execution of the automated driving control))

wherein, in the alarm control, the controller is further configured to: 
determine which of the first and second automated driving mode is selected; and 
(Kato, 
See at least FIG. 3: (S140), (S150), (S170); ¶[0005]: In this application, a full-automated driving and a partially-automated driving are both designated as an automated driving;
Where in the process of FIG. 3 (wherein, in the alarm control), the controller 1 (the controller) determines if the vehicle is driving in the Semi-Auto Driving mode or the Full-Auto Driving mode (is further configured to determine which of the first and second automated driving mode is selected))

when it is determined that the second automated driving mode is selected, an alarm level for the occupant is lowered as compared with that when it is determined that the first automated driving mode is selected. 
(Kato, 
See at least FIG. 3: (S150), (S170); FIG. 4: FULL-AUTO DRIVING, SEMI-AUTO DRIVING;
Where when it is determined in FIG. 3 that FULL-AUTO DRIVING is performed (when it is determined that the second automated driving mode is selected) only warnings for risk levels 3 and 4 are provided (an alarm level for the occupant is lowered) whereas when it is determined that SEMI-AUTO DRIVING is being performed (as compared with that when it is determined that the first automated driving mode is selected) warnings for all risk levels 1, 2, 3, and 4 are provided).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Kuenzner with the feature of adjusting an alarm level according to a selected automated driving mode of Kato because “an appropriate manner of information provision should be differently arranged for a fully-automated driving, a partially-automated driving and a manual driving in terms of suitability for supporting the driving operation in each of the driving modes of the vehicle” (Kato, ¶[0006]) and “This scheme of warning provision allows the driving support system 100 to provide required warning at right timing in each of the driving modes without compromising safety of the vehicle. This scheme also allows the driving support system 100 to prevent unnecessary provision of the warning in the automated driving mode” (Kato, ¶[0051]).


Regarding claim 18, the claim limitations recite a method having limitations similar to those of claim 9 and is therefore rejected on the same basis, as outlined above.

Claims 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, and Kuenzner as applied to claim 12, above, and in further view of Lauffer and Hatano. 

Regarding claim 13, Chang, Nakamura, and Kuenzner teach the method according to claim 12. 
Chang further discloses:
further comprising: executing invalidation processing to invalidate the override request when it is determined in the override conciliation processing that the second automated driving mode is selected; 
(Chang, 
See at least FIG. 4; ¶[0117]; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant; ¶[0118]: the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403;
Where the mixed mode controller refuses to permit the occupant to control the AV system (further comprising: executing invalidation processing to invalidate the override request) when the imposed autonomous mode 403 is selected (when it is determined in the override conciliation processing that the second automated driving mode is selected)).

The combination of Chang, Nakamura, and Kuenzner fails to explicitly teach in the invalidation processing, blocking the override request from being transmitted to a vehicle device as a target of the override request; and in the invalidation processing, prohibiting a current traveling plan of the vehicle from being modified based on the override request as a whole, the limitations bolded for emphasis. 

However, in the same field of endeavor, Lauffer teaches:
in the invalidation processing, blocking the override request from being transmitted to a vehicle device as a target of the override request; and 
(Lauffer, 
See at least FIG. 1; FIG. 5; FIG. 7; ¶[0013]; ¶[0026]: FIG. 5 illustrates operation of the vehicle 101 in the fully autonomous mode… Here, regardless of the human operator input, the vehicle response curve 525 tracks only the virtual operator curve 515. For example, if a sleeping human operator 520 kicks a gas pedal, inputting an increase in a throttle, the computing device 105 will ignore the human operator curve 520 and operate the vehicle subsystems 107 according to the input based on the virtual operator curve 515;
Where while in the fully autonomous mode, i.e. during the invalidation processing (in the invalidation processing), the computing device 105, ignores human operator inputs, such that the human operator inputs are not transmitted to subsystems 107, i.e. the override requests are blocked from the targeted vehicle device (blocking the override request from being transmitted to a vehicle device as a target of the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, and Kuenzner with the feature of blocking the override request from being transmitted to a vehicle device of Lauffer because “The computing device 105 may use the human operator data to determine whether the human operator is aware and able to operate the vehicle 101, e.g., systems and methods are known to determine whether a person is awake or asleep, drunk or sober, a blood alcohol level, etc.” (Lauffer, ¶[0029]) and “if the human operator data 115 indicate that the human operator is asleep, the computing device 105 may operate in the fully autonomous mode” (Lauffer, ¶[0030]) where the fully autonomous mode allows a human operator to rest, without worrying about unintended operator inputs such as kicking a gas pedal while asleep (Lauffer, ¶[0026]). 

The combination of Chang, Nakamura, Kuenzner, and Lauffer fails to explicitly teach in the invalidation processing, prohibiting a current traveling plan of the vehicle from being modified based on the override request as a whole, the limitation bolded for emphasis. 

However, in the same field of endeavor, Hatano teaches:
in the invalidation processing, prohibiting a current traveling plan of the vehicle from being modified based on the override request.
(Hatano, 
See at least FIG. 1: (100); FIG. 2: (100); FIG. 11; ¶[0007]: there is provided a vehicle control system (1) including an action plan generating unit (116) that generates an action plan of a vehicle to a destination such that the vehicle travels along a route to the destination; ¶[0051]: The vehicle control device 100; ¶[0080]: In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M, control is performed to restrain shifting (handover) from automated driving to manual driving… The restraint control unit 134 also restrains the handover control unit 132 from performing shifting from the automated driving mode to the manual driving mode if the estimated path contradicts the generated action plan;
Where during automated driving, i.e. the invalidation processing (in the invalidation processing), the vehicle control device 100 prevents the occupant of vehicle M from contradicting the generated action plan (prohibiting a current traveling plan of the vehicle from being modified based on the override request)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, Kuenzner, and Lauffer with the feature of prohibiting a current traveling plan of the vehicle from being modified based on an override request of Hatano “In order to avoid dangerous traveling of the vehicle M due to the operation of the operation device(s) performed by the occupant of the vehicle M” (Hatano, ¶[0080]). 


	Regarding Claim 15, Chang, Nakamura, Kuenzner,  Lauffer, and Hatano teach the method according to claim 13.  
	Chang further discloses:
	wherein, in the invalidation processing, prohibiting the override request from being processed.
(Chang, 
See at least FIG. 4; ¶[0117]; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode… the AV system will not change the AV system' s driving mode in response to actions of an occupant; ¶[0118]: the mixed-mode controller may refuse to permit the occupant to control the AV system or may configure the AV system in a particular driving mode, such as the imposed autonomous mode 403;
Where, when the imposed autonomous mode 403 is selected (wherein, in the invalidation processing), the mixed mode controller refuses to permit the occupant to control the AV system, i.e. prohibits the override request from being processed in the controller (prohibiting the override request from being processed)).


	Regarding Claim 16, Chang, Nakamura, Kuenzner, Lauffer, and Hatano teach the method according to claim 13.
	Chang further teaches:
	wherein, in the invalidation processing, prohibiting a switch of the operation modes based on the override request.
(Chang, 
See at least FIG. 4; ¶[093]: the mixed-mode controller may configure the AV system to operate in an imposed autonomous mode 403, in which only the autonomous driving capabilities can be used; ¶[094]: when the AV system is in an imposed driving mode…, the AV system will not change the AV system' s driving mode in response to actions of an occupant;
Where when the mixed mode controller selects the imposed autonomous mode 403, i.e. during the invalidation processing (wherein, in the invalidation processing), the occupant is unable to override the autonomous mode in order to switch to a manual mode (prohibiting a switch of the operation modes based on the override request)).


	Regarding Claim 17, Chang, Nakamura, Kuenzner, Lauffer, and Hatano teach the method according to claim 13.
	Chang further discloses:
	in the override conciliation processing, accepting the override request when it is determined in the override conciliation processing that the first automated driving mode is selected.
(Chang, 
See at least FIG. 4; ¶[092]: the mixed-mode controller may cause transitions 408 between the permissive autonomous mode 401… and the permissive manual mode 402… the transition 408 may be based on a request of a user (e.g., an occupant, a driver, or a remote user) of the AV system; ¶[096]: FIG. 4 shows that the permissive autonomous mode 401 can transition to permissive manual mode 402; ¶[0117]: the mixed-mode controller may evaluate… if an occupant has special permission to override a driving mode or to request a driving mode;
Where when the AV is in the permissive autonomous mode 401 (in the override conciliation processing, ... when it is determined in the override conciliation processing that the first automated driving mode is selected), the mixed mode controller allows the AV to transition to a manual mode based on a driver request, i.e. an override (accepting the override request)).


	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Nakamura, Kuenzner, Lauffer, and Hatano as applied to claim 13, above, and in further view of Stark. 

	Regarding claim 14, Chang, Nakamura, Kuenzner, Lauffer, and Hatano teach the method according to claim 13. The combination of Chang, Nakamura, Kuenzner, Lauffer, and Hatano fails to explicitly teach the limitations of claim 14 as a whole.
	
	However, in the same field of endeavor, Stark teaches:
	a detection device configured to detect the override request, 
(Stark, 
See at least FIG. 1; ¶[0016]: a driver may switch between modes, for instance from autonomous to manual, by providing input at an input device, such as a steering wheel, brake pedal, accelerator pedal, buttons, etc. The vehicle's control computing devices may then transition control of deceleration, acceleration, and steering to the driver;
Where a driver provides input to an input device (a detection device) to transition, i.e. override the autonomous driving mode to a manual driving mode (configured to detect the override request))

	wherein, in the invalidation processing, inhibiting the override request from being input into the detection device.
 (Stark, 
See at least ¶[0023]: The vehicle may have one or more control computing devices; ¶[0051]: In a second autonomous driving mode… both the actuators and control computing devices are configured via the configuration instruction to limit the impact of human inputs and transitions to the manual driving mode in order to guarantee the safety of passengers and vehicle 100; ¶[0052]: the second autonomous driving mode may include a plurality of different sub-modes or configurations… This configuration may also utilize a partition to prevent passengers from reaching manual controls (steering wheel, brake pedal, acceleration pedal, etc.);
Where the control computing devices, while in the second autonomous driving mode, i.e. in the invalidation processing (wherein, in the invalidation processing), utilizes a partition to prevent the passengers from operating the manual controls/input devices (inhibiting the override request from being input into the detection device)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Chang, Nakamura, Kuenzner, Lauffer, and Hatano with the feature of inhibiting an override request from being input into the detection device of Stark because “The features described herein provide for safe and effective transitions between different autonomous driving modes and between different autonomous driving modes and a manual driving mode” (Stark, ¶[0022]). Specifically, “the vehicle's computing devices may be configured to prevent “accidental engages” or “accidental disengages” of the autonomous driving modes” (Stark, ¶[0021]).



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhalla et al. (US 2019/0204827 A1) teaches a processor performs operations including: obtain sensor data of a vehicle operating in an autonomous mode, determine a confidence level for continued operation of the vehicle in the autonomous mode based on the obtained sensor data, and selectively trigger a handoff protocol based on the confidence level determined. Movement of the vehicle is autonomously controlled in the autonomous mode. The handoff protocol comprises providing information to at least one input/output (I/O) device inside the vehicle as an alert of an upcoming transition from operating the vehicle in the autonomous mode to a manual mode.
Park et al. (US 2020/0174470 A1) teaches a system for supporting an autonomous vehicle includes a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving based on a road autonomous driving level included in the driving route, identify whether a change condition of a vehicle autonomous driving level is met, and adjust the vehicle autonomous driving level when the change condition of the vehicle autonomous driving level is met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-W (0830-1600) & Th (0830-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668         


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668